279 F.2d 685
Lawrence E. CONNELLY et al., Plaintiffs-Appellants,v.George W. BALKWILL et al., Defendants-Appellees.
No. 13981.
United States Court of Appeals Sixth Circuit.
April 14, 1960.

Appeal from the United States District Court for the Northern District of Ohio, Cleveland; Charles J. McNamee, Judge.


1
Harold K. Bell, and Robert E. Williamson, Lakewood, Ohio, for appellants.


2
Everett D. McCurdy and Lincoln Reavis of Spieth, Bell & McCurdy, Cleveland, Ohio, on the brief.


3
Charles D. Johnson, of Baker, Hoststler & Patterson, Cleveland, Ohio, for appellees.


4
William B. Brooks, in pro. per., Chicago, Ill., E. S. Cummings, Jr. of Cummings & Wyman, Chicago, Ill., on the brief.


5
Before McALLISTER, Chief Judge, and CECIL and O'SULLIVAN, Circuit Judges.


6
PER CURIAM.


7
The above cause coming on to be heard upon the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised, Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and the same is affirmed upon the opinion of Judge McNamee granting Appellees' motion for summary judgment, reported in Connelly v. Balkwill, 174 F.Supp. 49.